DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 September 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12: the limitation “so as to separate dispersed irradiation directions” in lines 8, 8, and 7-8 respectively implies the step of dispersing separates already-dispersed irradiation directions, however the irradiation directions are not dispersed until the “disperse” step is performed. This claim limitation is interpreted as dispersing at least some of the initial 
Claim 2: the limitation “to calculate the initial irradiation directions to apply the particle beams to a same position a predetermined number of times for a same direction” does not make sense grammatically and renders the claim indefinite. This is interpreted as the processing circuitry being configured to calculate the initial irradiation directions and each initial irradiation direction being a particle beam to be applied to the tumor from a single direction to a single target position a predetermined number of times.
Claim 3 recites the limitation "the same direction in which the particle beams are to be initially applied" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Although claim 2 recites “a same direction” in line 4, it appears each particle beam has a “same direction” and it is unclear which “same direction” is being referenced in claim 3. Claim 3 is interpreted as the processing circuitry being configured to disperse each individual initial irradiation direction in which the particle beams are to be initially applied into the dispersed irradiation directions so that the dispersed irradiation directions of an individual initial irradiation direction are separated by the predetermined angle.
Claim 6 recites “an appropriate angle” in line 2 but then refers to “the predetermined angle” throughout the rest of the claim. It is unclear if the “appropriate angle” is a different angle from the “predetermined angle”. For the purposes of examination, the “appropriate angle” and the “predetermined angle” are interpreted to be the same thing.
Claim 6 recites the limitation "each tumor size" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a tumor”.
Claim 6 recites the limitation "the predetermined angle associated with the size of the tumor" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the tumor included in the three-dimensional medical image" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 recite “the appropriate angle being an angle between a plurality of dispersed irradiation directions adjacent to each other” but depend from claim 6 which recites “so as to separate the dispersed irradiation directions of the particle beams from each other by the predetermined angle”. It is unclear what the difference is between the “appropriate angle” and the “predetermined angle” since both are defined as the angle between the dispersed irradiation directions. For the purposes of examination, the “appropriate angle” and the “predetermined angle” are interpreted to be the same thing.
Claims 7 and 8 recite “the storage is configured to store the appropriate angle in association with each tumor size in an irradiation direction of a particle beam/in a direction parallel to a rotating direction of a gantry” respectively. These claims are worded as the angles themselves being stored in a direction; it is unclear how an angle can be stored in a direction. Furthermore, assuming the directions refer to the angles and not the storage, it is unclear what a direction of an angle is (i.e. what is an angle in an irradiation direction or an angle in a direction parallel to a rotating direction of a gantry?). Finally, it is unclear what a direction parallel to a rotating direction of a gantry would be since a gantry rotates along a circle.
Claims 2-10 and 13-15 incorporate the indefinite subject matter of at least one of claims 1-3, 6, 11, and 12 therein.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  While the meaning of claim 3 is unclear (see the rejection under 35 USC 112b above), claim 3 appears to merely require the processing circuitry be configured to disperse the irradiation directions into dispersed irradiation directions separated by the predetermined angle, which is already a required element of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bzdusek (US 2010/0219356 A1) in view of Vik (US 2010/0086183 A1) and Zhang (US 2012/0136194 A1).
Claim 1: Bzdusek discloses a radiotherapy planning apparatus comprising processing circuitry 102 configured to calculate initial irradiation directions of particle beams to be applied 1, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees, see figs. 3A-B and [0035-38] or segments 3141-4 associated with beam position 312m are dispersed at spacings of 3 degrees [0039]; control over treatment planning is provided at GUI [0025] therefore dispersion instruction is provided via an input device) and modify the initial dose distribution based on the dispersed irradiation directions (dose after dispersion is meant to approximate the dose provided before dispersion [0030]; such would require calculation of the modified dose distribution after dispersion. Redistributed/dispersed segments are optimized (fig. 2, step 210); optimization includes evaluating whether the plan meets treatment objectives, which include minimum or maximum dose, and thus calculation of the modified dose distribution [0022-23 and 0041]). 
Bzdusek fails to disclose using a three-dimensional medical image concerning an object to calculate the initial irradiation directions to be applied to the tumor and dose distribution. However, Vik discloses using a three-dimensional medical image concerning an object (target and surrounding tissue) when generating a radiation therapy plan [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a three-dimensional medical image to calculate the initial irradiation directions to be 
Bzdusek, as modified by Vik, fails to disclose dispersing the initial irradiation directions of the particle beams based on a size of the tumor and thus also fails to disclose separating dispersed irradiation directions by a predetermined angle that depends on the size of the tumor. However, Zhang discloses an expert system for selecting beam angles in radiotherapy treatment planning wherein the expert system comprises a database that includes inter alia beam angles and tumor size for previously designed plans for tumors in the same location [0020 and 0176-177]. Tumor size and location information is automatically extracted and matched with the closest case in the expert system; this information is used to generate a new plan for the tumor [0131]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bzdusek in view of Vik such that the treatment plan parameters, including beam angles, and thus the angle of separation between dispersed irradiation directions, are based on treatment plans applied to other tumors having a similar location and size, as taught by Zhang, in order to reduce the time and complexity requirements of treatment planning (Zhang [0007 and 0176]). In such a combination, the angles between dispersed irradiation directions is at least partially based on a size of the tumor.
Claim 2: Bzdusek discloses the processing circuitry is configured to calculate the initial 15irradiation directions (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A). The initial directions and dose distributions specify the particle beams are irradiated for a predetermined number of times from a same direction to a same position (Bzdusek discloses the number of segments (which corresponds to the number of times of irradiation [0029]) at each angular position and in 3)). 
Claim 3: Bzdusek discloses the processing circuitry is configured to disperse the initial irradiation directions in which the particle beams are to be initially applied so as to separate the dispersed irradiation directions of the particle beams from each other by the predetermined angle (the three segments 3101, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees, fig. 3B and [0038]).
Claim 4: Bzdusek discloses, in the example of fig. 3B and radiation direction 3043, the predetermined number of time of irradiation is three; this is less than five.
Claim 5: Bzdusek also discloses other examples with smaller predetermined angles, such as three degrees, which is not more than 5 degrees (fig. 3C and [0039]).
Claim 6: Zhang discloses the expert system is a storage configured to store an appropriate angle in association with each tumor size (the database stores the tumor size and angles for each plan; the angles for a particular tumor have been determined to be “appropriate” for that tumor [0020]). The processing circuitry is configured to read out, from the storage, the predetermined/appropriate angle associated with the size of the tumor ([0008] and [0131] “tumor size and location information is automatically extracted and matched with the closest case in an expert system”). When incorporated into the method of Bzdusek, the dispersed irradiation directions are separated from each other by the appropriate/predetermined angle. Finally, in the combination with Vik, the size of the tumor is determined based on the three-dimensional medical image.
Claims 7 and 8: as noted above, it is unclear how an angle can be stored in a direction or what a direction of an angle is. However, the storage in the apparatus of Bzdusek in view of Vik configured to store the claimed angle information, therefore the storage in the prior art need only be capable of storing this information.
Claim 9: Bzdusek, as modified by Vik and Zhang, fails to disclose the predetermined angle is designated by a user via the input device. However, Bzdusek does disclose a user can define some treatment plan parameters manually via GUI/input device 136 [0025]. Zhang further discloses the angle information in the expert system may be used as a base for beam angle selections [0177] which implies the angles may be further modified. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Bzdusek in view of Vik and Zhang to allow a user to designate the predetermined angle between dispersed beams via the input device, possibly using the expert system angles as a base or starting point as taught by Zhang, in order to give the user more control over the final treatment plan, and because Bzdusek discloses the GUI may allow the user to define arc parameters manually.
Claim 10; Bzdusek discloses a user can define some treatment plan parameters manually via GUI/input device 136 [0025] but does not specifically disclose an irradiation direction that is selected for dispersion of the initial irradiation directions is designated by the user. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the apparatus of Bzdusek in view of Vik and Zhang to allow a user to designate an irradiation direction for dispersion from among the initial irradiation 
Claim 11; Bzdusek in view of Vik and Zhang discloses a radiotherapy apparatus comprising processing circuitry as recited in claim 11 (see the discussion of claim 1 above). Bzdusek further discloses a radiation head configured to radiate a particle beam (radiation source 112 such as a linear accelerator [0017]) and control circuitry configured to control the radiation head in accordance with the dispersed irradiation directions and the modified dose distribution (treatment device settings are presented to the treatment device 104 and the treatment is applied to the subject [0042-43]; instructions for carrying out the method are stored on a computer readable medium and executed by a computer processor [0010-11], therefore the system includes the claimed control circuitry).
Claim 12: Bzdusek discloses a radiotherapy planning method comprising causing a computer processor to execute a series of instructions [0010-11]. The instructions include: calculating initial irradiation directions of particle beams to be applied to a target 118 (the target in IMAT is a tumor [0005-6]) and an initial dose distribution corresponding to the initial irradiation directions (initial beam directions and positions are calculated along with corresponding dose distribution [0020, 0023-24, and 0028] and fig. 3A), causing the processing circuitry to disperse at least some of the initial irradiation directions of the particle beams in response to issuance of a dispersion instruction via an input device (segment distributor 146 distributes (disperses) each segment at one irradiation direction/position along an arc; for example segments 3101, 3102, and 3103 associated with beam position 3043 are dispersed along the arc at spacings of 30 degrees, see figs. 3A-B and [0035-38] or segments 3141-4 associated with beam position 312m are dispersed at spacings of 3 degrees [0039]; control over treatment 
Bzdusek fails to disclose using a three-dimensional medical image concerning an object to calculate the initial irradiation directions and dose distribution. However, Vik discloses using a three-dimensional medical image concerning an object (target and surrounding tissue) when generating a radiation therapy plan [0002]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a three-dimensional medical image to calculate the initial irradiation directions and dose distribution in the method of Bzdusek in order to plan a radiation therapy session that is as close to ideal as possible, as taught by Vik [0002].
Bzdusek, as modified by Vik, fails to disclose dispersing the initial irradiation directions of the particle beams based on a size of the tumor and thus also fails to disclose separating dispersed irradiation directions by a predetermined angle that depends on the size of the tumor. However, Zhang discloses an expert system for selecting beam angles in radiotherapy treatment planning wherein the expert system comprises a database that includes inter alia beam angles and tumor size for previously designed plans for tumors in the same location [0020 and 0176-177]. Tumor size and location information is automatically extracted and matched with the 
Claims 13 and 14: Bzdusek, as modified by Vik and Zhang, discloses the processing circuitry is configured to disperse all of the initial irradiation directions of the particle beams in response to the dispersion instruction via the input device (although Bzdusek only discloses dispersing two of the initial irradiation directions in the example shown in figs. 3A and 3B (3042 and 3043) the circuitry is configured to disperse all of the irradiation directions (including 3041) if the treatment planner determines that every direction requires more than one segment; “the beam positions may include a number of segments” [0028]).
Claim 15; Bzdusek discloses causing the processing circuitry to disperse at least some of the initial irradiation directions in response to issuance of the dispersion instruction via the input device to avoid concentration of doses on normal tissues (see rejection of claim 12 above). Although Bzdusek only discloses dispersing two of the initial irradiation directions in the example shown in figs. 3A and 3B (3042 and 3043) the circuitry is configured to disperse all of the irradiation directions (including 3041) if the treatment planner determines that every direction requires more than one segment; “the beam positions may include a number of segments” [0028]). Therefore, it would have been obvious to one of ordinary skill in the art before the 
Response to Arguments
Applicant's arguments, on p. 7 of the remarks filed 18 September 2020, with respect to the objections to the claims and the rejection of claim 2 under 35 USC 112b have been fully considered but are moot in light of Applicant’s amendments which necessitated new grounds of rejection under 35 USC 112b.
Applicant’s arguments, on p. 7-9, with respect to claim(s) 1, 11, and 12 as rejected under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. While claim 6 was previously indicated as containing allowable subject matter, a newly cited reference (Zhang) is considered to read on claim 6 and the limitations of claim 6 that were incorporated into claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791